DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Interpretation
The following is a quotation of 35 U.S.C. 112(f):
(f) Element in Claim for a Combination. – An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof. 

The following is a quotation of pre-AIA  35 U.S.C. 112, sixth paragraph:
An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof.

This application includes one or more claim limitations that do not use the word “means,” but are nonetheless being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, because the claim limitation(s) uses a generic placeholder that is coupled with functional language without reciting sufficient structure to perform the recited function and the generic placeholder is not preceded by a structural modifier.  Such claim limitation(s) is/are: 
captured data acquisition unit, parking detection unit, moving object detection unit, person recognition unit, behavior detection unit, and recording control unit in claims 1-5, and recording unit
a captured data acquisition step, a parking detection step, a moving object detection step, a person recognition step, a behavior detection step, and a recording control step in claims 6-7.
Because this/these claim limitation(s) is/are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, it/they is/are being interpreted to cover the corresponding structure described in the specification as performing the claimed function, and equivalents thereof.
If applicant does not intend to have this/these limitation(s) interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, applicant may:  (1) amend the claim limitation(s) to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph (e.g., by reciting sufficient structure to perform the claimed function); or (2) present a sufficient showing that the claim limitation(s) recite(s) sufficient structure to perform the claimed function so as to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph.
Upon reviewing of the written specification of current application, Examiner finds:
captured data acquisition unit has a structure of an electronic circuit within a control unit including a CPU (see page 7, line 28 – page 8, line 7; Fig. 9),
parking detection unit has a structure of an electronic circuit within a control unit (see page 7, line 28 – page 8, line 7; Fig. 9),
moving object detection unit has no specific structure besides being a part of a video processing unit, which in turn has a structure of an electronic circuit within a control unit including a CPU (see page 7, line 28 – page 8, line 7; Fig. 9) – thus Examiner interprets this unit also has a structure of an electronic circuit within a control unit including a CPU,
person recognition unit has no specific structure besides being a part of a video processing unit, which in turn has a structure of an electronic circuit within a control unit including a CPU (see page 7, line 28 – page 8, line 7; Fig. 9) – thus Examiner interprets this unit also has a structure of an electronic circuit within a control unit including a CPU,
behavior detection unit has no specific structure besides being a part of a video processing unit, which in turn has a structure of an electronic circuit within a control unit including a CPU (see page 7, line 28 – page 8, line 7; Fig. 9) – thus Examiner interprets this unit also has a structure of an electronic circuit within a control unit including a CPU,
recording control unit has a structure of an electronic circuit within a control unit including a CPU (see page 7, line 28 – page 8, line 7), and 
recording unit has a structure of a semiconductor memory device, such as a random access memory (RAM), a read only memory (ROM), or a flash memory, or a storage device, such as a hard disk, a solid state drive, or an optical disk, and may be constructed of a plurality of different memories or the like (see page 6, lines 21-27).
a person recognition step as detecting faces (see Fig. 7 – step 106),
a behavior detection step as detecting if faces turned toward vehicle (see Fig. 7 – step 107),
Other steps are not described as having any specific acts or algorithms.
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claim limitations a captured data acquisition step, a parking detection step, a moving object detection step, and a recording control step  invoke 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. However, the written description fails to disclose the corresponding structure, material, or acts for performing the entire claimed function and to clearly link the structure, material, or acts to the function. Therefore, the claims are indefinite and is rejected under 35 U.S.C. 112(b) or pre-AIA  35 U.S.C. 112, second paragraph.
Applicant may:
(a)        Amend the claim so that the claim limitation will no longer be interpreted as a limitation under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph; 
(b)        Amend the written description of the specification such that it expressly recites what structure, material, or acts perform the entire claimed function, without introducing any new matter (35 U.S.C. 132(a)); or 
(c)        Amend the written description of the specification such that it clearly links the structure, material, or acts disclosed therein to the function recited in the claim, without introducing any new matter (35 U.S.C. 132(a)).
If applicant is of the opinion that the written description of the specification already implicitly or inherently discloses the corresponding structure, material, or acts and clearly links them to the function so that one of ordinary skill in the art would recognize what structure, material, or acts perform the claimed function, applicant should clarify the record by either: 
(a)        Amending the written description of the specification such that it expressly recites the corresponding structure, material, or acts for performing the claimed function and clearly links or associates the structure, material, or acts to the claimed function, without introducing any new matter (35 U.S.C. 132(a)); or 
(b)        Stating on the record what the corresponding structure, material, or acts, which are implicitly or inherently set forth in the written description of the specification, perform the claimed function. For more information, see 37 CFR 1.75(d) and MPEP §§ 608.01(o) and 2181.
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1 and 3-7 are rejected under 35 U.S.C. 103 as being unpatentable over Mahmoud et al. (US 2014/0218529 A1 – hereinafter Mahmoud) and Penilla et al. (US Patent 9,809,196 B1 – hereinafter Penilla).
	Regarding claim 1, Mahmoud discloses a recording control device comprising: a captured data acquisition unit configured to acquire captured data from a camera that captures a video of surroundings of a vehicle ([0004]; [0006] – a captured data acquisition unit of a control unit configured to acquire captured data from one or more cameras as further shown  Fig. 1 and described in at least [0032] that capture video images exterior of and surrounding the vehicles); a parking detection unit configured to detect that the vehicle is parked ([0005] – a parking detection unit of a control unit detects the vehicle is in a parked state); a moving object detection unit configured to detect a moving object from captured data that is acquired by the captured data acquisition unit while the vehicle is parked ([0055]; [0057]; [0059]; [0067] – a moving object detection unit of a control unit configured to detect any object moves into the scene); a person recognition unit configured to recognize that the moving object detected by the moving object detection unit is a person ([0057] – a person recognition unit of a control unit configured to recognize the moving object as human).
However, Mahmoud does not disclose a behavior detection unit configured to detect that the person recognized by the person recognition unit is performing a specific behavior at a certain distance shorter than a predetermined distance from the vehicle; and a recording control unit configured to store the captured data as event recording data if it is detected that the person is performing the specific behavior.
Penilla discloses a behavior detection unit configured to detect that a person recognized by a person recognition unit is performing a specific behavior at a certain distance shorter than a predetermined distance from a vehicle (column 10, lines 9-22; column 16, lines 45-55 – a behavior detection unit of a control unit configured to detect specific behavior, e.g. walking by the vehicle, talking near the vehicle, attempting to break into a vehicle, looking into the vehicle, looking under the vehicle, approaching the vehicle many times, etc., within a distance from a vehicle, which is predetermined as further described in at least column 13, lines 17-33); and a recording control unit configured to store the captured data as event recording data if it is detected that the person is performing the specific behavior (column 6, lines 39-58; column 11, line 46—column 12, line 3; column 16, lines 53-55 – a recording control unit of a control unit configured to store the captured data into a storage).
One of ordinary skill in the art before the effective filing date of the claimed invention would have been motivated to incorporate the teachings of Penilla into the device taught by Mahmoud to detect and record video images of specific suspicious 
Regarding claim 3, see the teachings of Mahmoud and Penilla as discussed in claim 1 above, in which Penilla also discloses the behavior detection unit detects a face of the person and an orientation of the face, and detects, as the specific behavior, a behavior in which the person is turning the face toward the vehicle for a predetermined time period or longer (column 10, lines 15-22 – detecting a person’s face oriented as looking into the vehicle too many times over come period of time, etc.). The motivation for incorporating the teachings of Penilla into Mahmoud has been discussed in claim 1 above.
Regarding claim 4, see the teachings of Mahmoud and Penilla as discussed in claim 1 above, in which Penilla also discloses the behavior detection unit detects, as the specific behavior, a behavior in which the person passes by the vehicle multiple times in a predetermined time period, on the basis of information for identifying the person (column 10, lines 15-22 – detecting a person approaches the vehicle too many times over come period of time, etc.).
Regarding claim 5, Mahmoud and Penilla also disclose a recording control system comprising: the recording control device according to claim 1 (see discussion of claim 1 above); a camera configured to capture a video of surroundings of the vehicle (Mahmoud: [0004]; [0006] –one or more cameras as further described in at least [0032] to capture video images surrounding the vehicles as further shown  Fig. 1); and a recording unit configured to record the captured data (Mahmoud: column 6, lines 39-58; column 11, line 46—column 12, line 3; column 16, lines 53-55 – a storage configured to store the captured data).
Claim 6 is rejected for the same reason as discussed in claim 1 above.
Claim 7 is rejected for the same reason as discussed in claim 1 above in view of Penilla also disclosing a non-transitory computer readable recording medium storing therein a recording control program that causes a computer to execute the recited operations (column 24, line 59 – column 25 – line 9). One of ordinary skill in the art before the effective filing date of the claimed invention would have been motivated to further incorporate the non-transitory computer readable recording medium into the combination of Mahmoud and Penilla as discussed in claim 1 to implement the recited functions of the device by software so that the functions can be easily debugged and updated.

Allowable Subject Matter
Claim 2 is objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
Claim 2 recites,  “a vehicle positional information determination unit configured to acquire information indicating a position and an orientation of the vehicle, refer to surrounding map information on the vehicle, and determine whether a parking position of the vehicle is located at a certain distance shorter than a predetermined distance from a road and a capturing direction of the camera is oriented toward the road, wherein if it is detected that the parking position of the vehicle is located at a certain distance shorter than the predetermined distance from the road, that the capturing direction of 
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to HUNG Q DANG whose telephone number is (571)270-1116.  The examiner can normally be reached on IFT.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Thai Q Tran can be reached on 571-272-7382.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access 


/HUNG Q DANG/Primary Examiner, Art Unit 2484